DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration has NOT been submitted by the Applicant and is requires as prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    122
    533
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on December 27th 2021. Claims 1-9, 12-15, 18-20 are allowed. Claims 10-11, 16-17 canceled.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/15/2021, 11/03/2021,10/06/2021 is noted. The submission is in compliance with the 

Allowable Subject Matter
6.	Claims 1-9, 12-15, 18-20 are allowed. Claims 10-11,16-17 are cancelled.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, an apparatus for inter prediction of a sample value of a current full-integer pixel of a plurality of pixels of a current block of a current frame of a video signal, wherein the apparatus comprises a processor configured to: determine a motion vector of the current full-integer pixel on the basis of: (a) the current frame and a reference frame of the video signal, (b) the current frame and a motion compensation model, or (c) the current frame, the reference frame of the video signal and the motion compensation model; determine for the current full-integer pixel a corresponding sub-integer pixel in the reference frame on the basis of the motion vector of the current full-integer pixel; generate on the basis of a predefined set of filter support pixels in the current frame a set of corresponding filter support pixels in the reference frame, wherein the predefined set of filter support pixels in the current frame comprises at least one of neighboring full-integer pixels or sub-integer pixels of the current full-integer pixel; determine a respective sample value of the corresponding sub-integer pixel of the current full-integer pixel and mutatis mutandis. Accordingly, dependent claims 2-9, 12-14, 19-20 are allowed.

Examiner Notes
7.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 12, 2022